Citation Nr: 1047402	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss prior to June 4, 2010.

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss since June 4, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Army 
from February 1972 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and April 2009 rating decisions by 
the Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The October 2007 
decision denied service connection for a low back disability, 
while the April 2009 decision denied an increased evaluation for 
bilateral hearing loss.

The Veteran testified at a November 2009 hearing held before the 
undersigned at the RO.  A transcript of the hearing is now 
associated with the claims file.

In December 2009, the Board remanded the issues to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  During the processing of that remand, 
the AMC granted entitlement to an increased, 30 percent 
evaluation for hearing loss, effective from June 4, 2010.  The 
Veteran has indicated he wishes to continue his appeal with 
respect to all stages of evaluation.

The issue of service connection for an unspecified ear 
disability, manifested by dizziness and headaches, was raised by 
the Veteran at his November 2009 hearing.  This matter was 
referred to the RO in the December 2009 remand, but it has not 
yet been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is again referred to the AOJ for appropriate action.  

The issues of service connection for a low back disability and 
evaluation of hearing loss prior to June 4, 2010, are REMANDED to 
the RO via the AMC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

Since June 4, 2010, hearing loss is manifested by no worse than 
Level VI on the right and Level VII on the left; there is no 
evidence of an exceptional disability picture sufficient to 
render the Rating Schedule inadequate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss since June 4, 2010, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2009.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), identifying the basis for evaluation 
considerations.  

VA has obtained all available service treatment records, as well 
as complete VA treatment records.  The Veteran has argued that 
there are additional missing records from both sources, but the 
National Personnel Records Center (NPRC) and VA medical center 
have certified that all available records were provided.  The 
Veteran also indicated there were relevant private treatment 
records available from a Memphis hospital; he failed, however, to 
supply the specifically requested release to allow VA to assist 
him in obtaining such, and he has not supplied the records 
himself.  A VA examination was afforded the Veteran; the examiner 
made all required findings.  The Veteran testified at a November 
2009 hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Hearing Evaluation Since June 4, 2010

The question of evaluation prior to June 4, 2010, is addressed in 
the Remand section below.

The sole relevant evidence of record consists of a June 4, 2010 
VA audiology examination; VA treatment records from March 2009 
(the date of the prior VA examination) to July 2010 reveal no 
audiometric testing.  The Veteran was seen for maintenance of his 
hearing aids, but not for evaluation or treatment of his hearing 
loss disability.

At the June 2010 VA examination, the Veteran reported that he had 
difficulty hearing speech in some situations, worse when it was 
noisy.  He also had difficulty locating sounds when someone is 
calling his name or when he was crossing the street.  Audiometric 
testing revealed puretone thresholds as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
20
60
65
70
54
76
LEFT
20
75
70
70
59
76

Examination findings show the left ear with 64 percent speech 
discrimination.  Decibel (dB) loss at the puretone threshold of 
1000 Hertz (Hz) is 20, with a 70 dB loss at 2000 Hz, a 70 dB loss 
at 3000 Hz, and a 70 dB loss at 4000 Hz.  The average decibel 
loss is 58 in the left ear.  From Table VI of 38 CFR 4.85, Roman 
Numeral VI is derived for the left ear.  This is determined by 
intersecting the percent of speech discrimination row with the 
puretone threshold average column.  This Roman numeral increased 
to VII because of the special considerations of 38 CFR 4.86(b).  
The puretone threshold at 1000 Hertz is 30 or below, while that 
at 2000 is 70 or above.  The left ear is considered the poorer 
ear for 38 CFR 4.85's Table VII.  The right ear shows the percent 
of speech discrimination is 64.  Decibel loss (dB) at 1000 Hertz 
is 20 dB, with a 60 dB loss at 2000, a 65 dB loss at 3000, and a 
70 dB loss at 4000.  The average decibel loss for the right ear 
is 54.  From Table VI of 38 CFR 4.85, Roman Numeral VI is 
determined for the right ear.  This is determined by intersecting 
the percent of speech discrimination row with the puretone 
threshold average column.  A 30 percent evaluation is derived 
from Table VII of 38 CFR 4.85 by intersecting row VI, the better 
ear, with column VII, the poorer ear.  

Consideration has been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in 
excess of that assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 


ORDER

An evaluation in excess of 30 percent for bilateral hearing loss 
since June 4, 2010, is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

I.  Low Back Disability

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
third factor establishes a very low threshold.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has competently reported that he had a single 
incident of "spasm" in service, and he states that he sought VA 
treatment in November 1975, about nine months after separation, 
for back problems when his back "went out."  The fact that 
treatment was sought is corroborated by VA records showing he was 
rejected for VA enrollment at that time; the nature of his 
complaints cannot be verified.  There is current evidence of low 
back disability.  The Veteran has not clearly indicated whether 
back problems have been continuous since service.

As there is evidence of in-service treatment and complaints, a 
current disability, and some indication of a possible 
relationship between the two, examination is required.

II.  Hearing Loss Prior to June 4, 2010

VA treatment records from December 12, 2008, and January 16, 
2009, indicate that audiometric testing was performed.  The 
December 2008 results were declared invalid by the tester due to 
inconsistent puretone thresholds and speech recognition scores.  
The January 2009 scores were validated.

However, the actual quantified results of neither test are 
included in the file; the examiner's narrative summary is not 
sufficient for rating purposes.  Remand is required to obtain 
copies of the test results, so that puretone thresholds and 
speech scores can be reviewed; VA treatment can constitute a 
claim for increased evaluation.  38 C.F.R. § 3.157.

Accordingly, the case is REMANDED for the following action:

1.  Obtain update VA treatment records 
from the VA medical center (VAMC) in 
Memphis and all associated clinics, as 
well as any other VA facility identified 
by the Veteran or in the record.  

2.  Obtain copies of the audiometric 
testing results from December 12, 2008, 
and January 16, 2009, from VAMC Memphis, 
to include all puretone thresholds and 
speech recognition scores.

3.  Schedule the Veteran for a VA spine 
examination; the claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should opine as 
to whether any currently diagnosed 
disability of the low back is at least as 
likely as not related to the reported in-
service treatment for "spasms" after 
lifting a bag of mail.  Any necessary 
testing should be accomplished, and a full 
and complete rationale for all opinions 
expressed must be provided.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to speculate 
is caused by a deficiency in the state of 
general medical knowledge (i.e. no one 
could respond given medical science and 
the known facts) or by a deficiency in the 
record or the examiner (i.e. additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training).

4.  Review the claims file to ensure that 
all of the foregoing requested development 
is completed, and arrange for any 
additional development indicated.  Then 
readjudicate the claims on appeal.  If any 
of the benefits sought remain denied, 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


